FILED
                             NOT FOR PUBLICATION                            SEP 26 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



DEAN PHILIP HARRIS,                              No. 10-35490

               Plaintiff - Appellant,            D.C. No. 3:07-cv-01654-ST

  v.
                                                 MEMORANDUM *
VARGO, Dr.; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Oregon
                    Ancer L. Haggerty, District Judge, Presiding

                           Submitted September 19, 2012 **

Before:        LEAVY, HAWKINS, and HURWITZ, Circuit Judges.

       Oregon state prisoner Dean Philip Harris appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging that defendants

were deliberately indifferent to his serious medical needs. We have jurisdiction




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291. We review de novo, Toguchi v. Chung, 391 F.3d 1051,

1056 (9th Cir. 2004), and we affirm.

      The district court properly granted summary judgment to Hardy Myers, the

former Oregon Attorney General, because Harris failed to raise a genuine dispute

of material fact as to whether Myers was personally involved in any alleged

deprivation of Harris’s rights. See Barren v. Harrington, 152 F.3d 1193, 1194 (9th

Cir. 1998) (order) (“Liability under § 1983 must be based on the personal

involvement of the defendant.”).

      The district court properly granted summary judgment to the remaining

defendants because Harris failed to raise a genuine dispute of material fact as to

whether defendants were deliberately indifferent to his chronic back pain. See

Toguchi, 391 F.3d at 1060 (“Deliberate indifference is a high legal standard.”); see

also Wilhelm v. Rotman, 680 F.3d 1113, 1122 (9th Cir. 2012) (difference of

medical opinion is insufficient to establish deliberate indifference).

      Contrary to Harris’s contention, his consent to the magistrate judge’s

designation was not required because the magistrate judge did not enter dispositive

orders and the district court judge conducted de novo review. See 28 U.S.C.

§ 636(b)(1); Estate of Conners by Meredith v. O’Connor, 6 F.3d 656, 658 (9th Cir.

1993) (discussing scope of magistrate judge’s authority under § 636(b)(1)(B)).


                                           2                                   10-35490
      We do not consider issues not explicitly and distinctly raised and argued in

the opening brief, nor arguments and allegations raised for the first time on appeal.

See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      Harris’s motion to strike, received on August 6, 2012, is granted.

      AFFIRMED.




                                           3                                   10-35490